                                         Case 2:18-bk-20151-ER       Doc 2053 Filed 04/04/19 Entered 04/04/19 15:19:15             Desc
                                                                       Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   JOHN A. MOE, II (Bar No. 066893)
                                               john.moe@dentons.com
                                           4   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           6
                                               Attorneys for the Chapter 11 Debtors and Debtors In Possession
                                           7                      UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8
                                                In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9
                                                VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                          10    CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                              Case No. 2:18-bk-20163-ER
                                          11          Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
                                                Possession.                                   Case No. 2:18-bk-20165-ER
         DENTONS US LLP




                                          12                                                  Case No. 2:18-bk-20167-ER
            (213) 623-9300




                                                 Affects All Debtors                         Case No. 2:18-bk-20168-ER
                                          13                                                  Case No. 2:18-bk-20169-ER
                                                 Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                          14      California, Inc.                            Case No. 2:18-bk-20172-ER
                                                 Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                          15     Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                                 Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                          16     Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                                 Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                          17     Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                                 Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                          18      Foundation
                                                 Affects St. Francis Medical Center of       Hon. Judge Ernest M. Robles
                                          19      Lynwood Foundation
                                                 Affects St. Vincent Foundation              NOTICE THAT NO AUCTION SHALL BE HELD RE
                                                                                              DEBTORS’ MOTION AND MOTION FOR THE ENTRY OF (I)
                                          20     Affects St. Vincent Dialysis Center, Inc.   AN ORDER (1) APPROVING FORM OF ASSET PURCHASE
                                                 Affects Seton Medical Center Foundation     AGREEMENT FOR STALKING HORSE BIDDER AND FOR
                                          21     Affects Verity Business Services            PROSPECTIVE OVERBIDDERS; (2) APPROVING AUCTION
                                                 Affects Verity Medical Foundation           SALE FORMAT, BIDDING PROCEDURES AND STALKING
                                          22     Affects Verity Holdings, LLC                HORSE BID PROTECTIONS; (3) APPROVING FORM OF
                                                 Affects De Paul Ventures, LLC               NOTICE TO BE PROVIDED TO INTERESTED PARTIES; (4)
                                                                                              SCHEDULING A COURT HEARING TO CONSIDER
                                          23     Affects De Paul Ventures - San Jose         APPROVAL OF THE SALE TO THE HIGHEST BIDDER;
                                                  Dialysis, LLC                               AND (5) APPROVING PROCEDURES RELATED TO THE
                                          24                                                  ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS
                                                          Debtors and Debtors In              AND UNEXPIRED LEASES; AND (II) AN ORDER (A)
                                          25    Possession.                                   AUTHORIZING THE SALE OF PROPERTY FREE AND
                                                                                              CLEAR OF ALL CLAIMS, LIENS AND ENCUMBRANCES;
                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN
                                          26                                                  SUPPORT THEREOF [RELATES TO DOCKET NO. 1279]

                                          27

                                          28
                                         Case 2:18-bk-20151-ER         Doc 2053 Filed 04/04/19 Entered 04/04/19 15:19:15              Desc
                                                                         Main Document    Page 2 of 2


                                           1               PLEASE TAKE NOTICE that, pursuant to the Debtors’ Motion For The Entry of (I) An

                                           2   Order (1) Approving Form of Asset Purchase Agreement For Stalking Horse Bidder and For

                                           3   Prospective Overbidders; (2) Approving Auction Sale Format, Bidding Procedures and Stalking

                                           4   Horse Bid Protections; (3) Approving Form of Notice To Be Provided To Interested Parties; (4)

                                           5   Scheduling A Court Hearing To Consider Approval of The Sale To The Highest Bidder; and (5)

                                           6   Approving Procedures Related To The Assumption of Certain Executory Contracts and Unexpired

                                           7   Leases; and (II) An Order (A) Authorizing The Sale of Property Free and Clear of All Claims, Liens

                                           8   and Encumbrances; Memorandum of Points and Authorities In Support Thereof (the “Bid

                                           9   Procedures Motion”)1 [Docket No. 1279], and the Order entered by the Court approving the Bid

                                          10   Procedures Motion (the “Bid Procedures Order”) [Docket No. 1572], the Court set the Partial Bid
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Deadline of March 28, 2019, and the Bid Deadline of April 3, 2019 (collectively, the “Bid
         DENTONS US LLP




                                          12   Deadline”), whereby parties could submit bids to purchase some or all of the assets set forth in the
            (213) 623-9300




                                          13   Stalking Horse APA, in accordance with certain bidding procedures.

                                          14               PLEASE TAKE NOTICE that the Debtors shall not conduct the Partial Bid Auction or

                                          15   the Full Bid Auction, previously scheduled for April 8, 2019, and April 9, 2019, respectively. The

                                          16   winning bidder is the stalking horse bidder, Strategic Global Management. As previously noticed

                                          17   and as set forth in the Bid Procedures Order, the sale hearing shall be held on April 17, 2019, at

                                          18   10:00 a.m. (prevailing Pacific Time), at the U.S. Bankruptcy Court for the Central District of

                                          19   California, 255 E. Temple Street, Courtroom 1568, Los Angeles, California 90012.

                                          20       Dated: April 4, 2019                           DENTONS US LLP
                                                                                                  SAMUEL R. MAIZEL
                                          21                                                      TANIA M. MOYRON
                                          22
                                                                                                  By:     /s/ Tania M. Moyron
                                          23                                                                 Tania M. Moyron

                                          24                                                      Attorneys for the Chapter 11 Debtors and
                                                                                                  Debtors In Possession
                                          25

                                          26

                                          27
                                               1
                                                Unless otherwise defined, capitalized terms used herein shall have the same meaning as in the
                                          28   Bidding Procedures Motion.
                                                                                              -2-
                                               110643017\V-1
